       Case 2:20-cv-00911-KG-CG Document 28 Filed 03/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERTO LOPEZ and MARIA LOPEZ,

             Plaintiffs,

v.                                                   No. CV 20-911 KG/CG

STATE FARM FIRE AND CASUALTY
COMPANY,

             Defendant.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Tuesday, April 6,

2021, at 1:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at

(877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

     IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
